Order, Supreme Court, New York County (Alice Schlesinger, J.), entered July 14, 2005, which, to the extent appealed from, granted the motion and cross motion by defendants Van-Tag Construction and Piermont Ironworks for summary judgment dismissing the complaint against them, unanimously affirmed, without costs.
Owners, contractors and their agents can be liable under Labor Law § 200 (1) only if they had the authority to control the activity bringing about the injury, so as to be able to avoid or correct the unsafe condition (see e.g. Lombardi v Stout, 80 *267NY2d 290 [1992]). The language of the respective construction contracts does not subject these defendants to liability here (see Espinal v Melville Snow Contrs., 98 NY2d 136 [2002]), and plaintiff failed to show other means by which Van-Tag or Piermont had the requisite control to establish liability. Concur—Andrias, J.P., Marlow, Sullivan, Gonzalez and Kavanagh, JJ.